Stockton, J.
The papers offered by defendants, were prima faeie evidence of an indebtedness existing from Mandall Brothers to Bernheimer Brothers, and so far as that fact was relevant, were proper to be given in evidence. The only objection to them was, that they did not prove an indebtedness. The objection was not that they tended to *516prove a justification for defendants in a suit where they had not pleaded property in themselves, or in another.
The instruction asked, it seems to us, was irrelevant. As between the jfiaintiff and the defendants, in this suit, it was wholly immaterial, whether Mandall Brothers were or were not indebted to Bernheimer Brothers, in the suit instituted by the latter against the former. The defendants did not seek to justify the taking of the goods on any such ground. The question at issue related to the property in the goods by plaintiff, and the taking thereof by the defendants. Any evidence, therefore, not confined to these issues, was immaterial and irrelevant. If irrelevant evidence had been admitted, which tended to prejudice the plaintiff’s cause, the judgment should be reversed ; otherwise, not. As at present advised, we do not see how the testimony, even if admitted to be improper, could have operated to defendants’ prejudice. The record does not show for what purpose it was offered, and as no material error is shown, the judgment will be affirmed.
Judgment affirmed.